Citation Nr: 1722122	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  15-24 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral lung condition, to include as due to chemical exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets further delay, remand is necessary to obtain a VA examination and medical opinion.  

The Veteran seeks service connection for a bilateral lung disability that he asserts began in service.  Specifically, the Veteran contends that he was exposed to napalm while in training at Fort Cardon, Colorado, between January 1962 and December 1963, which led to his current lung condition.  

Before adjudicating the claim for service connection, VA's duty to assist in developing the claim must be satisfied.  Here, this duty involves offering an examination to determine the nature and likely etiology of the Veteran's claimed bilateral lung condition.  See 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  To date, the Veteran has not been afforded such an examination.

VA and private treatment records note the Veteran as having a number of respiratory conditions, including restrictive lung disease, obstructive lung disease, bronchiectasis, and asthma.  The Veteran reported that a pulmonary specialist at the Milwaukee VA Medical Center verbally informed him that napalm could have been the source of his bilateral lung conditions.  

In support of this theory, the Veteran submitted various photographs showing his purported exposure to chemicals, including napalm, while stationed at Fort Cardon, Colorado.  He asserts he mixed chemicals, pumped chemicals into flame throwers, and fired chemicals.  The Veteran also asserts that aircraft dropped chemicals, including napalm, in the area where he was being trained.  In addition, the Veteran has submitted medical articles related to the effects of napalm exposure on human beings.  

Given the Veteran's various lung condition diagnoses, as well as his assertions and evidence regarding the effects of chemical exposure, the Board finds that a VA examination is needed to obtain a medical opinion on the nature and etiology of the Veteran's current bilateral lung condition.  

In addition, the Board finds that the RO should make efforts to verify the Veteran's claimed exposure to chemicals during service, including napalm.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all outstanding treatment records relevant to his claim.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.



2.  In addition, contact the appropriate sources (if any) to verify the Veteran's alleged exposure to chemicals, including napalm, while in training at Fort Cardon, Colorado, between January 1962 and December 1963.  

3.  After the above development has been completed to the extent possible, schedule the Veteran for a VA pulmonary examination to determine the nature and likely etiology of any lung condition.  The claims file should be made available to the examiner for review in conjunction with the examination.  A detailed history should be elicited from the Veteran.

After review of the claims file and examination, the examiner should identify the nature and etiology of any current lung condition and provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any current lung condition arose in service or is causally related to service, to include as due to chemical exposure.  In this regard, he has specifically claimed exposure to napalm.

The VA examiner should consider and discuss the Veteran's submitted articles related to the effects of chemical exposure, as well as any other pertinent medical nexus evidence of record.  

A complete rationale for all opinions, which includes citation to any relevant facts, evidence, or medical principles, must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



